DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 16-34 are currently pending and are allowed.

Response to Amendment/Arguments
The Amendment filed 7/13/2021 is compliant with the requirements of 37 CFR 1.121(c), accordingly the amendment has been entered. Applicant’s arguments have been fully considered and are addressed below: 

Objection to the Abstract
The objection of the abstract for informalities has been overcome by the replacement abstract. The objection has been withdrawn. 

35 USC § 102 Rejection
The rejection of claims 16-17, 21, 24-28 and 31-33 under 35 USC 102 for being anticipated by US 2012/0126179 and, separately, by WO 2011/006574 been overcome by the amendment to claim 16 excluding compounds of formula (3), 
    PNG
    media_image1.png
    396
    320
    media_image1.png
    Greyscale
, 
 

Double Patenting Rejection
The rejection of claims 16-17, 21, 24-28 and 31-33 for nonstatutory obvious double patenting over US 8,859,111 in view of US 2012/0126179 has been overcome by the amendment to claim 16 excluding compounds of formula (3), 
    PNG
    media_image1.png
    396
    320
    media_image1.png
    Greyscale
. The rejection has been withdrawn. 
The provisional rejection of claims 16-17, 21, 24-28 and 31-33 for nonstatutory obvious double patenting over appl. no. 15/746,257 has been overcome by the amendment to claim 16 excluding compounds of formula (3), 
    PNG
    media_image1.png
    396
    320
    media_image1.png
    Greyscale
. The rejection has been withdrawn. 

Restriction/Election
New claim 34 is drawn to the elected invention of Group I (a compound of formula (I)) which is distinct from the invention of Group II (a method of preparing said compound) and Group III (a method of using said compound) for the reasons set forth in the Restriction Requirement mailed 12/28/2020. See pages 3-4.
In accordance with the MPEP 803.02, examination of the Markush-type claims has been extended, as necessitated by amendment, to the scope of formula (I) that reads on the prior art.
Since no additional prior art was found, claim 16 is deemed allowable. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18-20, 22-23 and 29-30, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/28/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 16-34 are allowed. The following is an examiner’s statement of reasons for allowance:
The instant claims are drawn to compound of formula (1), 
    PNG
    media_image2.png
    345
    580
    media_image2.png
    Greyscale
 and OLEDs thereof. The closest prior art to the instant invention Tanaka et al. JP 2011/173973A. See also attached English machine translation (“EMT”). Tanaka et al. teach compounds of formula (I), 
    PNG
    media_image3.png
    237
    449
    media_image3.png
    Greyscale
, for organic electroluminescent elements (e.g., EMT page 16, lines 22-24), which compounds “can be used as the hole-transporting material.” See EMT page 24, lines 60-61. For example, see compound 91, 
    PNG
    media_image4.png
    160
    373
    media_image4.png
    Greyscale
 (Table 1, original JP p. 23), which was employed 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached during 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/Amanda L. Aguirre/Primary Examiner, Art Unit 1626